         Case 1:14-md-02543-JMF Document 8097 Filed 08/10/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION
                                                                                 14-MD-2543 (JMF)
This Document Relates To:
Dukes v. General Motors LLC, 19-CV-11922
Hemingway v. General Motors LLC, 19-CV-6528                                          ORDER
Hancock v. General Motors LLC, 18-CV-1019
Taylor v. General Motors LLC, 17-CV-6155
Tenley v. General Motors LLC, 20-CV-3307
-----------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

        On July 29, 2020, New GM filed a motion to dismiss, without prejudice, the claims of

several personal injury and wrongful death plaintiffs identified in Exhibit A (the “Affected

Plaintiffs”) who had allegedly failed to submit substantially complete plaintiff fact sheets

(“PFSs”) or document productions as required by Order No. 25, ECF No. 422; Order No. 108,

ECF No. 3115; and Order No. 148, ECF No. 5366. See ECF No. 7809. 1 Earlier today, the Court

issued Order No. 173, which clarifies and/or modifies the deadlines for such motions. See ECF

No. 8094. In light of that Order, and out of an abundance of caution, the Court grants an

extension to the Affected Plaintiffs until August 24, 2020 to file responses either certifying

submission of a completed PFS or document productions or opposing New GM’s motion for

other reasons. And in light of that, the Court will disregard the reply brief submitted by New

GM on August 6, 2020. See ECF No. 8088. New GM shall file any new reply in support of

their motion to dismiss no later than one week after Affected Plaintiffs’ deadline to certify

compliance or oppose the motion.


1
        All docket references are to 14-MD-2543 unless otherwise noted.
        Case 1:14-md-02543-JMF Document 8097 Filed 08/10/20 Page 2 of 4




       The Court notes that New GM’s August 6th reply contains at least two problems or

deficiencies, to wit: (1) it fails to include Plaintiff William Tenley on the exhibit, ECF No. 8088,

Ex. A, and fails to indicate whether New GM intends to withdraw the motion to dismiss as to

him; and (2) it fails to address the response filed by the Affected Plaintiffs in Hancock v. General

Motors LLC, 18-CV-1019 (“Hancock Plaintiffs), to New GM’s motion to dismiss, including the

Hancock Plaintiffs’ contention that “Defendant’s counsel received the listed documents by 6:00

pm CST on July 29, 2020” and that “[t]here are no medical records that can be produced” as to

some Plaintiffs. 18-CV-1019, ECF No. 111, at 1-2. New GM and the Hancock Plaintiffs are

hereby ORDERED to meet-and-confer regarding this dispute no later than August 24, 2020.

New GM shall address and/or remedy these issues in any new reply.

       SO ORDERED.

Dated: August 10, 2020                             __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge
Case 1:14-md-02543-JMF Document 8097 Filed 08/10/20 Page 3 of 4




                EXHIBIT A
         Case 1:14-md-02543-JMF Document 8097 Filed 08/10/20 Page 4 of 4




                                     EXHIBIT A


Name                         Cause No.
Dukes, Jennifer              Dukes v. General Motors LLC, 19-CV-11922
Hemingway, Marcus (OBO       Hemingway v. General Motors LLC, 19-CV-6528
Kenya Robinson)
Hollon, April and Maynard,   Hancock v. General Motors LLC, 18-CV-1019
Tia (NF L.H.)
Hollon, April and Maynard,   Hancock v. General Motors LLC, 18-CV-1019
Tia (NF T.H.)
Hollon, April and Maynard,   Hancock v. General Motors LLC, 18-CV-1019
Tia (NF C.N.)
Hollon, April and Maynard,   Hancock v. General Motors LLC, 18-CV-1019
Tia (NF R.N.)
Taylor, Matthew Chase        Taylor v. General Motors LLC, 17-CV-6155
Tenley, William              Tenley v. General Motors LLC, 20-CV-3307
